DETAILED ACTION

Response to Arguments
Applicant’s arguments/amendments, see pages 7-12, filed 5/17/2021, with respect to the 35 U.S.C 103 rejections of claim 1 have been fully considered and are persuasive. However, the claim includes limitations which were not previously and would require a search beyond that allowed in the AFCP 2.0 Pilot Program. Therefore, the claims are not being entered. An explanation of how the amendments overcome the previous rejection is provided below. 
In particular, applicant argues that the rejection relies of Roozenboom in order to teach the stiffening rib of claim 1, however, the claim, as amended now requires the stiffening rib to include a straight portion as illustrated in figure 7B of the instant drawings which is not taught by Roozenboom. This is so such that Roozenboom teaches the ribs as being completely curved and does not teach a straight portion.
The examiner concedes in that Roozenboom fails to teach this particular feature of claim 1. As such, the amendments to the claim overcomes the previous rejection. However, as noted above, further search and consideration for this feature would be required beyond that allotted in the AFCP 2.0 Program. As such, the claims are not being entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783